Walker, J„
Under the act organizing the County-Court, (acts 1865-6, p. 66,) jurisdiction was given at the monthly sessions, “without limit as to amount, in all cases arising out of the relation of master and servant,” “and all other civil'cases in which not more than one hundred dollars is claimed as damages, or principal sum due.” In this case the plaintiff claimed only one hundred dollars to be due him by his declaration, and therefore, according to the peculiar phraseology of the statute, the Court properly had jurisdiction of the case. The amount “claimed” was within the jurisdiction of the Court, and the copy note attached could not oust the jurisdiction. For myself, I am very clear that this was a suit arising out of the relation of master and servant, and consequently the Court had jurisdiction without limit as to amount. My brethren thought the jurisdiction maintainable under the statute, because the plaintiff only “claimed” one hundred dollars; especially when *602by the judgment of the Court, it appeared that even less than one hundred dollars was due him, and I concurred with them.
If the County-Court, under the provisions of the statute, had jurisdiction of the cause, the amount “claimed,” of course the judgment should not have been arrested, because the copy note was for an amount over the jurisdiction of the monthly sessions of the County-Court. The judgment of the Superior Court, sustaining the certiorari, must be reversed, and the certiorari dismissed.
Judgment reversed.